                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

KRISTAN MCKISSON,                            )
                                             )
                            Plaintiff,       )
                                             )
vs.                                          )   Case Number CIV-19-282-C
                                             )
ANDREW SAUL, Commissioner of the             )
Social Security Administration,              )
                                             )
                            Defendant.       )


                      MEMORANDUM OPINION AND ORDER


       Having recently obtained a remand to the Commissioner for further proceedings,

Plaintiff has filed a Motion for an Award of Attorney’s Fees Under the Equal Access to

Justice Act, 28 U.S.C. § 2412 (“EAJA”). Defendant objects to the fee request, arguing

that his position was substantially justified. Defendant also notes that pursuant to Astrue

v. Ratliff, 560 U.S. 586, 130 S.Ct. 2521, 2525-26 (2010), fee awards under the EAJA must

be made to the party, not the attorney.

       Defendant argues his position was substantially justified and therefore the request

for EAJA fees should be denied. In determining that the ALJ had erred in denying

Plaintiff benefits, Judge Purcell noted the ALJ had failed to properly weigh and/or consider

the opinion of the consulting psychologist. Rather, the ALJ first relied on the opinion to

reach conclusions at Step Two and then discounted the opinion as too vague later in the

decision. Further, when posing his questions to the vocational expert, the ALJ specifically

excluded any mental restrictions or limitations from his hypothetical. As Judge Purcell
noted, the ALJ’s actions in this regard were clear error.            On appeal, rather than

acknowledge the error, Defendant asserted that the ALJ had acted properly. This position

was not substantially justified and did not, as suggested in the present objection, reflect a

reasonable litigation action. Accordingly, Defendant’s Objection to the fee request will

be denied.

       Defendant did not challenge the hours claimed or the requested hourly rate.

Therefore, after consideration of Plaintiff’s request and the relevant time entries, the Court

finds Plaintiff’s motion should be granted and that fees be awarded in the amount of

$5,237.00.   Defendant is directed to issue payment in accordance with the law and

procedures set forth in its response brief. Additionally, in the event Plaintiff later requests

and receives an attorney’s fee award pursuant to 42 U.S.C. § 406(b), the smaller amount

should be refunded to Plaintiff by his counsel. Weakley v. Bowen, 803 F.2d 575, 580

(10th Cir. 1986).

       As set forth more fully herein, Plaintiff’s Motion for Attorney’s Fees Under the

Equal Access to Justice Act (Dkt. No. 24) is GRANTED. Plaintiff is awarded attorney’s

fees in the amount of $5,237.00.

       IT IS SO ORDERED this 14th day of April, 2020.
